DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian R. Galvin on June 8, 2022.
The application has been amended as follows to overcome lack of antecedent basis rejection: 
Regarding claim 1, line 15;
add -- the automated customer response system --;
line 17;
remove “the” before -- specifies queries --;
line 18;
add -- the automated customer response system --;
line 20;
add -- the tree model generator --;
line 21;
add -- the memory--, the processor --, the computing device --;
line 28;
add -- the memory--, the processor --, the computing device --.

Regarding claim 5, line 4;
add -- the automated customer response system --, -- the contact center crawler --;
line 7;
add -- the contact center crawler --;
line 8;
add -- the contact center crawler --;
line 10;
add -- the contact center crawler --;
line 11;
add -- the automated customer response system --;
line 12;
add -- the contact center crawler --;
line 15;
add -- the contact center crawler --;
line 16;
add -- the tree model generator --;
line 19;
add -- the tree model generator --;
line 21;
add -- the automated response system --, -- the tree model generator --;
line 22;
add -- the tree model generator --;
line 25;
add -- the CX model generator --;
line 28;
add -- the CX model generator --.












Allowable Claims
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 5, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested record and store the path of the code analyzed as a graph, tree, or map of possible inputs and outputs for an automated response system and a costumer experience (CX) model generator comprising a third plurality of programming instructions stored in a memory of, and operating on a processor of, a computing device, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to: receive tree model or tree graph data from a tree model generator; wherein the tree model or tree graph data from the tree model generator comprises query and response trees of a contact center's automated customer response system; and convert the data tree or trees into a CX model containing the code needed to recreate such a contact center based on the tree model generated. 
In the specific, with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
June 8, 2022